 IDE('ISIONS OF NATIONAL I.ABOR RELATIONS BOARDSeneca Environmental Products, a Division of SenecaSheet Metal, Inc. and Lake Erie District Council ofCarpenters, Affiliated with United Brotherhood ofCarpenters and Joiners of America, AFL-CIO.Case 8 CA 11391July 23, 1979DECISION AND ORDERBY MFMBERS JENKINS, MURPHY, ANDI TIRUESI)AI.IOn March 29, 1979, Administrative Law JudgeWilliam F. Jacobs issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of' Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, SenecaEnvironmental Products, a Division of Seneca SheetMetal, Inc., Tiffin. Ohio, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order, as so modified.i Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Prui rv. Inc. 91 NI.RB 544(1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.2 The Administrative Law Judge failed to order as part of the remedy thatRespondent make employees whole for any losses they may have suffered asa result of Respondent's unfair labor practices with interest computedthereon in accordance with Board precedent. Where, as here, a respondenthas failed to execute a contract as agreed upon. a rrtrus quo ante remedy isappropriate. Werner Kallman dh/a Charles Sporswrear Mantufl turting Conm-pany, 231 NLRB 797 (11977).In addition, the Administrative Law Judge failed to include a provisionrequiring Respondent to honor any dues-checkoff authorizations which mayhave been submitted to it after it was obligated to honor the contract. Slack-pole Components Company. 232 NLRB 723 (1977). We have modified theremedy accordingly.Although it appears that Respondent implemented some of the provisionsof the agreement, the record does not establish that all the terms of thecontract have been implemented and maintained. Therefore, we find thatremedial order provision requiring such implementation, retroactively, isnecessary to effectuate the purpose of Act.I. Insert the following after paragraph 2(b) and re-letter the subsequent paragraphs accordingly:"(c) Upon execution of the aforesaid agreement,give retroactive effect to the provisions thereof andmake whole its employees for any losses they mayhave suffered by reason of Respondent's failure tosign the agreement with interest computed thereon inthe manner prescribed in Florida Steel Corporation,231 NLRB 651 (1977). (See, generally, Isis Plumhing& Heating o., 138 NLRB 716 (1962).)"(d) Reimburse the Union for all membership dueswhich, since June 2, 1977, Respondent has failed towithhold and transmit to the Union pursuant tosigned dues-deduction authorizations and in accord-ance with the checkoff provision of the collective-bar-gaining agreement, with interest thereon in the man-ner prescribed in Florida Steel (Corporpration. supra."2. Substitute the attached notice for that of theAdministrative Law Judge.A PPLI'N[)IXNo II(EI To EPI.()YIISPoSIrTD BY ORI)DR () IENAI()ONAI. LABOR RI.AI()ONS BOARDAn Agency of the United States GovernmentWI WillI. N()I refuse to bargain collectively ingood faith with Lake Erie District Council ofCarpenters, affiliated with United Brotherhoodoff arpenters and Joiners of America. AFL('10. by refusing, upon request, to sign the col-lective-hargaining agreement. the terms and con-ditions of which were agreed upon on June 2,1977.WiV wIn I. NOI unilaterally and without priornotification to the Union discontinue the holdingof safety meetings which were instituted, andwhich were held, under the terms of the collec-tive-bargaining agreement agreed upon on June2, 1977.WEI WII.. NOI in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights to self-organization,to form, join. or assist labor organizations, in-cluding the Union herein, to bargain collectivelythrough a bargaining agent chosen by our em-ployees, to engage in concerted activities for thepurposes of collective bargaining or other mutualaid or protection, or to refrain from any suchactivities.Wi Wl.l., upon request by the Union. sign thecollective-bargaining agreement, the terms andconditions of which were agreed upon on June 2,1977. The bargaining unit is:243 NLRB No. 77624 SENECA I!NVIRONMINNIAL PROI)t( I'SAll regular and part-time production emplox -ees. but excluding all office clerical employees,professional. engineering, technical. schoolwork programs, administrative emplosees, in-cluding working supervisors and guards as de-fined in the Act.Wti wil l upon request by the Union reinsti-tute the holding of safety meetings in accordancewith the terms of the aforesaid collective-bar-gaining agreement.WE wit, 1l reimburse the Union for all member-ship dues which, since June 2. 1977. were autho-rized by our employees to be deducted, butwhich we failed to deduct and transmit to saidUnion.WE wl,, upon execution of the aftresaidagreement. give retroactive effect to the proAi-sions thereof and make whole its employees forany losses they may have suffered by reason ofour failure to sign the agreement. plus interest.SENE(fA ENVIRO)NNIMNtAl. PRI)It(l IS, A 1)I-VISION OF SENE(A SIEI MHlAI., IN('.DECISIONS r..i MItN I ill: ( ASWIlI IAM .JA.oBs, Administrative aw Judge: Thiscase was heard before me on February 21 and 22. 1978. inTiffin, Ohio. The charge was filed September 27. 1977, andamended on November 3. 1977. b Lake Erie DistrictCouncil of Carpenters, affiliated with United Brotherhoodof Carpenters and Joiners of America. AF -CIO, hereincalled the Union. The complaint issued on November 4,1977, alleging that Seneca Environmental Products. a Divi-sion of Seneca Sheet Metal. Inc.,' herein called the (Coom-panrty or Respondent, violated Section 8(a)( I) and (5) of theNational Labor Relations Act. as amended, by refusing toexecute a collective-bargaining agreement previouslyagreed upon and by unilateralls discontinuing safety meet-ings which had been instituted pursuant to said collective-bargaining agreement. Respondent denied the substantiveallegations contained in the complaint.All parties appeared, were aflforded flull opportunity to beheard, and presented evidence and argument. Briefs werenot filed. Upon the entire record. my observation of thedemeanor of the witnesses, and after giving due consider-ation to argument of counsel I make the following:FINI)IN(S O I:( I1. fill Ht SINISS ()I RISIPONDNIRespondent. an Ohio corporation, operated a hollowned division with a plant in Tiffin. Ohio, knoun as Sen-i As of Octiober 31. 1977. Seneca Ensironmental Products. Inc. beanlme iseparate corporation aInd s aIdmitted Io he a succesor It, Respondenl namedhereineca Environmental Products where Seneca Metal. Inc.. alsohad its corporation headquarters and general otlices andMhere it \%as engaged in met;al lahrication of dust controland sound control devices. miscellaneous metal work, andair handling engineering work. Annuall, Seneca EInviron-mental Products. s a l)ivision of Seneca Sheet Mletal. Inc..in the course and conduct of its operations hippcd goodsand products valued in excess of $50().X) directl to pointsoutside of the State of Ohio. As of Octoher 3 1. 1977. Senecaln,ironmiental Products, Inc.. hereinafter also called the(onlmpa; or Respondent. became separate corporatiln.no longer a Di, ision of Seneca Sheet Metal. Inc. B3stipula-tion of the parties, it has been agreed that Seneca In ron-mental Products. I nc.. is a sccessor to Seneca En ironmen-tal Products, a tivision of Seneca Sheet Metal. Inc.. andadimitted that it is an emplo'er engaged in commercewithin the mea;ning of Section 2(6) and (7) of the Act.11. 1111 I AB(R ¢/R(,NIOlNIt is admitted and I find that the tlnion is a labor orga;ni-lation ithin the meaning of Section 2(5) of the Acl.111. lit tNIl AIR l.tA )R P'RA( II ISA. IciuI. Negotlations. April June 2, 1977:The (ompanN began operation in the spring of 1975. InApril 1977. the Union contacted the executie ice pres-ident of the (ompans. ilarple. and told him that the em-ployees desired representation and that it wanted a recogni-tion agreement signed. On April 25 Louis Fusile. organizertior the U nion, met with i larple tr the purpose of executinga recognition agreement. According to llarple. the Com-pan5had. from its inception. suffered a high turn,. er rateand since the small community in which it was located hada limited amount of skilled labor this turnov. er rate posed aserious problem for the Conmpan3.For that reason Iltarplefelt that any labor agreement upon which the parties mightagree. would hae to first he ratified b the emploees be-fiore it could become etlectixe. since ans failure of ratifica-tion b the emplosees might result in additional losses ofemployees which in turn would cause further problems forthe Compan. Pursuant to these considerations. again ac-cording to Harple he told Fusile during the April 25 meet-ing that he thought the parties could work things out butwhatever was worked out. tlarple had to be sure that it wasacceptable to the compan\ work force. and that this uouldhave to he a condition greed to even before he signed therecognition agreement. larple testified that usile repliedthat ratification would not be a problem. The Comppantakes the position that it it as clear from the ver beginning.and understood b all parties. that the Utnion would takean, agreement reached hetween the parties back to the em-ploees for ratification hb' means of checkoff cards. Presentduring this recognition cnfterence were I usile, larple. andMarion Smith. the shop superintendent. Another union rep-: llI .i r i 1 7 I 1llcs, s thr l e Inlltdil I)<F('ISIONS OF NA'IIONAI LABOR RELATIONS BOARD)resentative attended the earlier part of the meeting held at alocal restaurant. but not the latter part held in Harple'soffice.Fusile testified that the purpose of the April 25 meetingwas to get the recognition agreement signed and that theUnion submitted a copy of the recognition agreement to theCompany. but that Hlarple wanted the wording containedtherein revised and kept the document foir that purpose, notreturning it until the first negotiation session, which oc-curred on May 4.Fusile, during his testimony, did not specifically addresshimself to the remarks allegedly made by larple at theApril 25 meeting regarding his concern fr turnover and hisdesire for assurances that any agreement reached wouldfirst have to be ratified by the employees before it went intoeffect. He did, however, state that the subject of ratificationwas never injected into contract negotiations, and I takethis denial to include the discussion which took place onApril 25.I find with regard to the meeting of April 25 that thesubject of ratification did not arise as a precondition to theexecution of a contract. Granted that Harple may have un-derstood that any agreement reached would have to he ac-ceptable to the employees and Fusile may have mentionedhis intention to have any such agreement ratified, I do notfind sufficient evidence in the record to support Respon-dent's contention that ratification was a necessary precondi-tion to the execution of any agreement eventually reached.I credit Fusile that no such quid pro quo was agreed uponand note in support of this finding that Smith, Respondent'splant superintendent, who testified as Rgspondent's witnessas to other matters, did not testify as to the events of April25 though he was present throughout; that Harple's affida-vit contains no reference to such an agreement: and, thatalthough Respondent insisted on revising the recognitionagreement in other respects and obtained the Union'sagreement to so revise this document, the alleged ratifica-tion precondition to recognition and to contract execution,was not made part of this document. If, in fact, such aprecondition had been agreed to, I find that it would havebeen included therein. In short, I find that no agreementwas reached between the parties on April 25 whereby em-ployee ratification was to be a precondition to either recog-nition or execution of the contract.The recognition agreement was signed April 251 and cov-ered a unit of employees described simply as productionemployees. There is no question concerning the appropri-ateness of the unit' and it is herein found that the unit of] It was stipulted that the agreement was signed April 25, and I so findDespite Fusile's testimony that the document was taken by Ilarple for resi-sion and not returned until May 4 when the first negotiation session tookplace, Harple testified that he signed this document on April 25, the dateappearing thereon, and did not know when Denecia signed it. he recordappearing inconclusive on the matter, perhaps Harple signed it on April 25.made corrections later that day, and through Fusile or by some other meanseventually got the document to Denecia for signature. whereafter the docu-ment next appeared on May 4 as Fusile testified. In any event. I find thediscrepancy of no significant moment.4 At the hearing. Respondent amended its answer in order to admit theappropriateness of the unit described in paragraph 6 of' the complaint. Saidunit consists of:employees which the Union claimed to represent is an ap-propriate unit.The first negotiation session occurred on May 4 inHarple's office. Present were Harple, Smith. and Fusile andpossibly Denecia and Jadwisiak.' Harple and Smith bothtestified that at this first negotiation session the Companyand the Union exchanged proposals while Fusile testifiedthat while the Union offered a complete contract for con-sideration, the Company only submitted a copy of theCompany's work rules and policies. In any event, the docu-ments offered by each of the parties were discussed atlength by Harple and Fusile while Smith marked up copiesof both proposals as changes were agreed upon.The Union's proposed contract contained provisions cov-ering wages, job postings. and a grievance procedure. Alsocontained in the Union's proposal was a provision for hold-ing periodic labor management meetings, a proposal withwhich Harple was in full accord, as well as a managementright's clause.According to Harple, during the May 4 meeting hebrought up the subject of a guaranteed work force. iFusile.on the other hand, denied that the subject of a guaranteedwork force came up at this meeting or at any other negoti-ating session. Harple also testified that when he brought upthe subject of a guaranteed work force Fusile replied thathe could not guarantee that employees would continue towork fbr the Company, or that the Union could supply newemployees for the Company as needed because that waslarple's job. Fusile added, however, again according toHarple, that the contract could be ratified, thus making theplant a more satisfactory place for employees to work, thatway avoiding excessive turnover. Smith testified, in accord-ance with Harple, that the subject of ratification did in factarise during the May 4 meeting. Fusile once again deniedthat the subject of ratification came up during this meetingor at any negotiation session. In accord with the testimonyof Harple and Smith. I find that the subject matters of aguaranteed work force and possible ratification of the laboragreement were discussed, but find insufficient evidence towarrant the conclusion that Fusile agreed that ratificationwould be a condition precedent to execution of the con-tract. In support of this conclusion I note that Harple didnot mention either of these matters in connection with theMay 4 meeting in his affidavit: the C(ompany did not sub-mit its notes of the meeting to support its witnesses' testi-mony: and there was nothing in writing to indicate that anyprecondition agreement had been reached.With regard to evidence that the Union agreed to ratifi-cation as a precondition to execution of the contract,Harple testified that throughout negotiations wheneverwages and certain fringe benefits were discussed, Fusile fre-quently advised Harple that the employees would not ac-All regular and part-time production employees. hut excluding all offticeclerical employees, professinal. engineering, technical, schiiol workprograms, administrative employees. all super sor, employees. includ-ing working supervisors and guards as defined in the Act.tHarple testified that Denecia and Jadwisiak attended this meeting inaddition to himself' Smith, and tusile. uile testified that larple. Smith.Fusile. and L)enecia attended. Neither [)enecia nor Jadwisiak ho attended.played much of a role in negotiatins at the first meeting Neither was calledas a 'itness.626 SLNIC(' F:NVI RO()NM 1.N AI. PROI)t( IScept these certain provisions; or that he would have to con-suit with the employees before agreeing to these provisions:or that said provisions would have to he acceptable to theemployees. Fusile admitted that it is entirely possible thatduring negotiations he told Harple that he would not agreeto a certain specific provision "because the people won'taccept it." but denies that he ever agreed that the contracthad to be accepted or ratified b the employees before theCompany was required to execute it. I ind that the utiliza-tion of these bargaining tactics did not in an' wa evidenceratification of the contract as a precondition to execution.but merely reflected standard bargaining procedures almostuniversally utilized by Unions during negotiations. nameattempts to obtain concessions which would be most ac-ceptable to the membership.With regard to the mechanics of ratification. Ilarple tes-tified that the parties agreed that Fusile would providecheckoff cards as an indication of ratification becauseHarple "was concerned about liabilit? in that area." Itestated that this subject matter was discussed when the'.were negotiating the checkoff provision of the contract.Smith testified. however. that it was F[usile's idea to add thedues checkoff since the C'ompany did not have it duescheckoff provision in its contract proposal at the first meet-ing. According to Smith. it "was talked about ... it wasbrought up at that time .that we'il we wanted the duescheck off before we would sign a contract." Elsewhere.Smith testified, concerning the May 4 meeting: "We weretalking about the dues checkoff cards. that if they wereturned in as a majority, that we would accept that as beinga ratification." Smith understood the submission of checkoffcards as proof of ratification to be a condition of enteringinto a final and binding agreement with the Union.Fusile testified that he could recall discussing withHarple his intention of making sure that the employeeswould be taken care of, that theN would be happy. and thatthere would be a work force there to perform the manufac-turing operation, but denied that he promised that hewould guarantee a work force or that the employees wouldremain though he intended to negotiate a contract whichwould satisfy the employees.From the above testimony it would appear that bothHarple and Smith honestly believed that Fusile intended toobtain ratification of any contract agreed upon by the Com-pany's employees, and indeed this appears likewise to havebeen Fusile's intention, but just as a matter of course, andnot as a matter of precondition to the execution of the con-tract. Further, although Harple and Smith may have "felt"or "understood" that it was agreed that ratification wouldbe a precondition to execution of the contract. Fusile testi-fied to the contrary. and inasmuch as the Board has statedthat for ratification to be a condition precedent to a collec-tive-bargaining agreement the parties must agree in expresswords to such a condition, and this clearly was not the casehere, ratification was not a precondition to execution of thecontract.' Here. as in the cited case. Fusile, at best, statedhis intention to take the contract reached to the member-ship to obtain their approval or to see to it that they were6C & W Lektra Bat Co.. 209 NLRB 1038 (19741, affd. 513 F.2d 200 (6thCir. 1975).satisfied. I he Board stated.' "''We arc unwilling to distortwords (ot intention into terms of agreement. particularlwhere the subject is unrelated to wages and terms and con-ditions ol employmlent." In the instant case. fIusile did notat the Ma' 4 meeting specificalhl offer ratification as a pro-posal and there could therefore he no acceptance.1he second negotiation session was held on Ma' 9.Iusile sas oined hb two additional union representatives.Chester Jadsisiak and Ernie l)enecia. he compan? repre-sentatives remained the same. At this meeting the ('Copansubmitted a second proposal" anid the parties worked pri-marilx on language. Ihere is no indication in the recordthat ratification was specificall discussed at this meeting.The third negotiating session occurred on Ma'N 16 andvwas attended b union representatives [:usile. J.adislak.and )Denecia and. for the first time b' rank-and-file emplo,\-eces Charles Bernard and Willard Allen as menibers of thebargaining committee. These two unit employees had ear-lier brought to Ilarple's attention certain dissatisfactionwith the tlnion's representation. Hlarple referred them toFusile and apparently it was Fusile who ,as responsible fortheir attendance at the Ma 1 meeting.l)uring the third negotiating session, according to Smith.wages and the grievance provision and the tclt of its beingtoo cumhbersome were discussed. Also, the subject of ratifi-cation being a condition precedent to the ('ompanx's execu-tion of the contract was brought up a second time. Smithtestified that "it was brought up again because we wantedto make sure we had some sort of a w. ork force to carr onthe business." There was discussion at this meeting to theeflect that the ompany would use dues authorizationcards as a means of determining that ratification of the con-tract had occurred. Harple did not testifs concerning anydiscussion of ratification at the third negotiating session.Fusile testified that the third negotiating session involveddiscussions about the contract and working conditions atthe plant. Labor-management meetings were discussed andcertain criticisms of compan> policies were aired. Accord-ing to Fusile. the meeting "became quite disoriented fromnthe regular norm of the negotiations." 1 understand Fusile'sremark to mean that the criticism of compan, policies. pre-sumably bN the rank-and-file emplosees in attendance. in-terfered with further progress toward negotiating a con-tract. Fusile did not mention any discussion at this meetingconcerning ratification. and neither Denecia nor Jawisiakwere present at the hearing. so did not testify. Charles Ber-nard. however, called as a witness for Respondent, testifiedas followks:Q. During the time that you were on the negotiatingcommittee. did you hear any discussion of any kindabout when you came to a final agreement, that it hadto he ratified by the men?A. Sure. All the agreements had to be ratified by themen.Q. I am not talking about anybody else's agreementor all agreements. I am talking about was there dis-I idFusile testified that this Adas the Compan's first proposal. the documentsubmitted on May 4 being more aptl5described as a collection ofcornpanrules and policies627 DI)'(ISIONS ()1: NATIONAl. I.AB()K RIL.. IONS BOARKIcuss[ion] during the time of the negotiations that therehad to be ratification by the rank and file of this con-tract before you had an agreement with the ('ompnpny'A. A liscussion on it? No. There was ne ver anyI dis-cussion. It was just point blankly said. "We'll take thisback to the men and see if it is ratified.'"No, we never discussed it at any of' the meetings howwe were going to do it.Q. Was it discussed by anybod, by anyone on theCompan 's side or the Union's side that ratificationwould occur in the form of the men signing the duescheckoff' cards?A. Well, that was that last meeting we had upstairsthat that ewas more or less understood that signing thiscard was going to mean ratificationThus, it would appear from Bernard's testimony thatnothing was specifically agreed to at the third meeting con-cerning ratification although Bernard like Harple andSmith. at earlier meetings, assumed that the employeeswould have a chance to ratify' any contract agreed upon bythe Company and Union. Bernard's testimony also effec-tively undercut Smith's testimony concerning the third ne-gotiating session having included a discussion of ratificationtaking the form of the men signing dues checkoil cards.Bernard's statement that this discussion did not take placeuntil the last meeting is credited over Smith's testimony tothe contrary. I reach this conclusion on the basis of Ber-nard's very credible demeanor, the fact that Iarple did notsupport Smith with regard to his account of the content ofthe third bargaining session, and the fact that Harple's dis-cussion of the third bargaining session as reflected in hisaffidavit made no mention of ratification or checkoff cards.I find therefore that no specific agreement was reached atthe third bargaining session whereby ratification was madea precondition to contract execution. (' & W' l.etra BurCo., supra.The fourth bargaining session was held on May 24 andwas attended by approximately the same individuals whoattended the previous session.9At the fourth session most ofthe contract was agreed upon except for wages and a sim-plified grievance procedure. Similarly, the fifth session,which occurred on June 1, was attended by the same groupthat attended the previous two meetings. Additional mat-ters were resolved including increased holiday pay. addi-tional fringe benefits, and wages. Overtime remained anoutstanding issue. There is no indication in the record thatratification was discussed at these meetings.On June 2 the parties met for their sixth and last bargain-ing session. Agreement was reached at this meeting onwages and other conditions of employment. Though basicagreement was reached. there remained, however, a fewthings yet to be accomplished. First, according to Harple.the language had to be cleaned up throughout the contract.Secondly, it was agreed by the parties that the grievanceprovision, though acceptable to all as to content, was toocumbersome and should be shortened. It was thereforeagreed that the jobs of making the language changes andshortening the grievance provisions would be placed in theI Fusile testified that Denecia did not attend whereas Smith testified thathe did.hands of the attorneys for both parties. thereafter the finaldocument to he returned to the parties for execution. Nochanges in the intent of the document was contemplated hbythe parties: the attorneys were to perform merely the minis-terial function of putting into more legally acceptable lan-gutage the contract agreed upon on June 2.Having reached basic agreement on all provisions of thecontract. Fusile suggested to Harple that the wages increaseand other fringe benefits included in the contract he madeeffective retroactively to June .According to Harple, heagreed to institute these benefits, retroactively to June I1pending ratification and signing of the contract. usile de-nied however, that ratification was mentioned. Smith testi-tfied as follows:Q. I)o Nou remember Mr. Fusile asking whether thewages part of the agreement was going to be imple-mented retroactive to June I at the meeting of June2nd?A. Yes.Q. Do you remember what Mr. [larple said to that?A. Yes. Hle asked if we was going to have ratifica-tion and it was said that, why, definitely that therewottuld be. So we said that we would take it back toJune I.Once again, it would appear from the totality of testi-mony on the subject that Ilarple and Smith may well havebelieved that ratification was to be a precondition to execu-tion of the contract, but the record does not indicate thatany specific agreement was reached on June 2 or priorthereto that such was the case. Rather, while I find, con-trary to Fusile's testimony, that ratification, approval, oracceptance of the contract's provisions was in some meansor fashion discussed at the June 2 meeting and that Fusileindicated his intention to try to obtain acceptance by theemployees of the contract reached on June 2, he by nomeans bound the Union to an} agreement that without rati-fication there would be no contract. Bernard testifies thaton June 2 Harple stated something to the effect: "You getthe checkoff cards signed by the men and we'll get togetherand get this settled." and that Fusile replied, "Okay, thenwe've got an agreement." Bernard also testified, however,contrary to Respondent's witnesses, that he could not recallHarple making such a statement during prior negotiationsessions and did not believe that anything was ever saidbefore June 2 to the effect that before the contract would hesigned, checkoff cards would have to he presented. but thatthis "was more or less the understanding in this last meet-ing."Thus, it would appear that on June 2. as was the case atearlier sessions, management understood or believed thatany agreement reached would be taken hack to the employ-ees for acceptance or ratification, and indeed this too wasthe understanding of one or more of the employee partici-pants. Moreover, it also appears, and I find, that Fusileadvised management that he would seek approval of theemployees of any contract provisions negotiated and. infact, did so as negotiations proceeded. This stated intentionby Fusile, however, as noted above. is not tantamount to anagreement that ratification was to be a necessary precondi-tion to execution of the contract otherwise agreed upon,since ratification. to be a condition precedent to a collec-628 SENFC(A I'NVIRONMNlNIAAI PRO())l ( IStive-bargaining agreement must be agreed upon in expresswords and not merely implied. C & 1' I ektrra Bat (Co. 1-pro. In short, no condition precedent existed prior to June 2and none came into existence on that date.In addition to agreeing that the provision for wage in-creases would be retroactively instituted as of June I, theparties, on June 2, similarly agreed to retroactively imple-menting the provisions dealing with job posting."' safetmeetings (also referred to as labor-management meetings).and the probationary period. I find that agreement to im-plement these provisions retroactively is indicative of thefact that the parties' understood that agreement had beenreached.While basic agreement was reached as to the content otthe labor agreement. there existed a certain lack of under-standing between the employees in the unit and the Unionitself which still had to be straightened out. Thus, whenBernard asked Fusile on June 2 what the union dues weregoing to be and Fusile told him, 10 cents, Bernard repliedthat this was something new and that they would have toget back to the employees on that subject. Managementwas aware of problems existing between the rank-and-fileunit employees and the Union, and Smith testified that hehad heard rumors that some employees would leave ift' theCompany signed a contract with the Union without thoseemployees getting a chance to look at it. The existence ofsome friction between unit employees and the Union wasemphasized when during the June 2 session, one of theunion agents in attendance advised Bernard that the Unionwanted to select the representative from among the unitemployees, to which Bernard objected, stating, "You're notcoming in here and telling us who is going to represent us."It was about the time of this brief discussion, and perhapsin part because of it, due to Respondent's concern withmaintaining its work force, that Harple brought up the factthat there was still the dues checkoff to talk about, andasked the union representatives present whether they hadyet obtained the signed checkoff authorization cards in or-der to show that the employees had ratified what had takenplace to that point. According to Smith, Fusile replied thathe would have them, that he would "get what it takes." inthe way of authorization cards to show ratification or ap-proval.2. Ratification efforts after June 2The morning of June 3 Fusile, in accordance with hisstated intention, visited the plant to discuss the contractwith the employees. There were still 7 employees employedof the original 13 who were there at the time recognitionwas granted. According to Fusile, he described to them themoney package which had been negotiated and discussedwith them the provisions of the contract." He advised themthat the contract would be retroactive to June 1. then askedthem if they had any objections to it, or to the way it wasnegotiated. Six of the employees present were in favor ofO The job-posting provision ma) have been put into effect even beforeJune 2." One witness for Respondent denied that the contract was discussed Icredit Fusilethe contract and one wAas against it. usile a.sked them tosign checkoff autihorization cards': hut seerad ojhlected.claiming that the dues and initiation tees were Ioo hligh andithat the Union w*as not doing anything lor them. iusilereplied. "Until I get the cards signed. eAC don't hace theauthority to come in here and make them do anything."Although usile asked the emploxees to sign checkoffcards, he did not pass anixout t this time hut merely in-formed them that if the\ signed the cards. ;larple wouldsign the contract.Although Respondent may argue that the une 3 meetingbetween 'usile and the employees is evidence of the condi-tion precedent which it alleges A;as agreed upot. I indll. othe contrary that Fusile was merel trying to obtain theemployees' agreement to sign checkot authorization cardsbecause he had been advised by iLarple that he `lould notsign the contract without such an indication of their accept-ance of the contract: because he had told Ilarple that heintended to tr, to obtain checkoff alulihorilations: and be-cause checkoff authorizations are, in an case. a valuableasset to the strength of a labor organization. I am thereforeunwilling to imply a preconditional commitment a uredby Respondent on the basis of Fusile's efforts to acquirecheckoff authorizations subsequent to the June 2 meeting atwhich the parties agreed to the basic contract.After Fusile's June 3 meeting Kwith the employees. he metwith them three or four times throughout the summer morder to get them to sign checkoff cards. ach time hewould tell them that it was necessary in order tor him "toget the ball rolling" and to "help the guys ut." and thattheN "didn't have an agreement until the dues chieckoffcards were signed."" Once again. I find that Eustle. bh thesewords. was advising the employ ees that H[arple would notsign the agreement unless they signed checkoff authoriza-tion cards. so that until they did so. there would be nocontract. I do not conclude that b these statements he wasadmitting having entered into the alleged preconditionagreement.Despite usile's urgings. however. the employees contin-ued to refuse to sign the authorization cards. according toBernard. because they had gotten their raise and did notwant to pay dues and initiation fees which. in any event.they considered too high. Though Fusile did manage at onetime to actually obtain some signatures on the cards henever apparently was able to get majority support. In Au-gust. he once again met with the employees in order to tryto get them to sign the checkoff cards and a secret vote wastaken. but *w`hen the ballots were counted it turned out thatthey had once again rejected the checkoff authorization. OnSeptember .he met with them for the last time. but onceagain failed to obtain majority support."12 Bernard estified It) this fact although Fusile denied ii I credit Bernardbecause it seems more consistent with the pattern ot events that after beingasked bs Harple on June 2 to obtain checkoff cards. Fusile would follovwupon his request since he had stated his intenlion to do so.i Based upon Bernard's testimons In answer to Respondent counsel'sleading questiont Fusile testified that n September I he met ith Bernard and otheremployees and named six individuals horm he slated signed g heckoff aulho-nzatmin cards on that date Onl, to of the six had been emploed on thedate oit recogniiion the cards were notl ofifred into eidence lthoughit sniniia,629 I)lI.(ISI)NS ()1: NA (IONAI. ABOR R.A IONS BOAR[)3. ('ontraict discussions after .lune 2According to the agreement reached June 2. after attor-nes for Respondent and the Inion worked out the new,simplified grievance procedure language, the finished laboragreement was to be forwarded to the Union" for execu-tion, then returned to the Company. Pursuant to this under-standing, Harple subsequently gave to his attorney, ArthurGraham, the final agreement as worked ouu between him-self' and Fusile on June 2, apparently with directions todraw up a formal document, legally acceptable to the par-ties and containing the revisions agreed upon.On June 27. after making telephone contact with theUnion's attorney, William Gore, on two occasions, Grahamforwarded to him a copy of the amended labor agreement,Respondent's Exhibit 3, with copies sent also to )enecia. Acover letter instructed Gore to have I)enecia execute twocopies and thereafter forward them to Graham after which,he advised Gore, he would have Respondent execute both,returning one copy to Gore. In the same cover letter, headvised Gore that he had no objection to an amendmentwhich would simplify and shorten the grievance procedure,said amendment to be proposed by Gore's office. Accordingto Graham, who testified at the hearing, his intention insending the contract and cover letter was to give recipient acompleted agreement which Respondent was willing to signsubject to any suggested amendment as to shortening thegrievance procedure. Graham advised Harple by telephoneconcerning this matter. Though Graham, in his cover letter,had asked Gore to have Denecia execute the document andreturn it, it was never sent back to (iraham, nor did hereceive any response to it.After giving Graham his copy of the June 2 labor agree-ment, Harple did not see it again until some time later,when in Graham's office, Graham showed him a copy ofthe contract as apparently rewritten by Graham. ThoughHarple looked at Graham's copy at the time, and askedquestions about it, he did not then, or later, compare thiscopy with that which had been reduced to writing by Fusileand himself earlier.Neither Gore nor Denecia testified concerning receipt ofthe contract from Graham. But Fusile stated that althoughhe was not present at the local district office when the con-tract arrived there from Graham, he later picked up a copyof the contract, date stamped: "June 30, 1977, Lake ErieDistrict Council of Carpenters." He compared this docu-ment with a working copy of the contract agreed to byHarple and himself which had been forwarded to him onJune 9 by Harple. After finding them similar, he took thecopy whch he had obtained from Denecia to Harple onJuly 5 and showed it to him,'6advising him that the copyFusile claimed a majority, the record does not support his claim. In an)event, however, since I have found that ratification was not made a precon-dition, whether or not a majority of employees signed checkoff authorizationcards, it is irrelevant to the decision rendered herein.'~ Harple testified that the Union was to get signed authorization cardsfrom unit employees indicating ratification or the contract. I have found,however, that ratification was never agreed to by the Union as a precondi-tion to execution of the contract, and cannot therefore be relied upon by theCompany as a legitimate basis for refusing to execute an otherwise agreedupon contract. Houchens Market of Elizabethtown, Inc., 155 NLRB 729(1965).IF G.C. Exh. 4, unsigned at the time.had been received, but that the reVised grievalice procedurehad not yet been completed. At this point, according toI:usile, Ilarple asked him for the first time it he had ob-tained the dues checkoff authorization cards from the unitemployees to show ratification, I:usile replied that obtain-ing authorization cards and ratification was not part ol thedeal, that they had agreed on a contract and had shakenhands on it. Ilarple replied, "If you don't rati) it. I amn notgoing to sign it." Fusile therelore went out to talk to theemployees about signing authorization cards. but was un-successful.Harple denied that he met with Fusile on July 5. IHemaintained that he was out of town on that day. relying onhis appointment calendar for support. Moreover, he testi-fied, he did not see Fusile in June or July afler the June 2meeting. On the other hand. Harple testified that in mid-July he received a telephone call fronl either Fusile or[)enecia during which he was asked to sign the contract. Inresponse, larple asked whether the Union had obtainedratification and the signed authorization cards. When thereply turned out to he negative. H-arple stated, "Until youdo that, I don't feel that I should sign the contract."Whether the contract occurred, in person as Vlusile testi-fied, or was by telephone' as larple testified. is of littleimport. In either case, the Union was attempting to obtainRespondent's agreement to the contract and Respondentwas refusing to execute the contract until ratification bymeans of signatures on checkoff authorization cards wasaccomplished. In either case, there is no indication from therecord that the Union agreed. in July. that ratificationwould be a precondition to execution of the formerlyagreed upon contract. Ihis condition had been unilaterallyset by Respondent back on June 2, if not earlier.Throughout the rest of July and early August there wasno contact between the parties." On August 15, Fusile. whohad been incapacitated because of an accident, visited theplant and presented a signed contract" fr execution. Hestated, "Ernie (Denecia). signed this. All we are waiting foris your signature." He then placed the document onHarple's desk. HIarple, however, did not look at the docu-ment, but instead asked Fusile if he had the checkoffautho-rization cards signed. When Fusile said that he did not,Harple stated: "Get the contract ratified and I will sign it."Fusile replied, "We agreed on a contract on June the 2nd.We shook on it on June the 2nd. As far as I am concerned.we have an agreement."" Harple replied that until the"floor" ratified the contract, he received the checkoff cards.and he was assured of a work force, he would not sign thecontract.Upon being advised that Harple would not sign the con-tract without ratification by the employees in the unit,l? Fusile also testified that he may have called Harple by telephone on July18. but was not certain.i$ Fusile testified that he telephoned Harple's office and home severaltimes, but his calls were not returned." G.(C Exh. 4.20 Fusile's description of the meeting of August 15 is strikingly similar tohis description of the meeting of July 5, which Harple denies ever occurredFor this reason I am inclined to find that there was no Jul) 5 meeting, butthat the contents of the alleged July 5 meeting is a fictional composite ofwhat occurred during the meetings of June 2 and August 15 and the tele-phone call of July 18.6301 SENECA ENVIRONMENTAl PRODUCTSFusile, as noted earlier, requested permission to talk withthem once again. Harple granted permission, but Fusile'sattempt to obtain agreement from the employees to signcheckoff authorization cards once again proved futile andFusile left the premises without satisfactory results after ad-vising Harple that he still intended to get the signatures onthe cards.In September. Fusile again called Harple but was re-ferred to Graham. Arrangements were made for the threeto meet in Harple's office on September 20. On the ap-pointed date. Fusile arrived before Graham and waited inHarple's outer office until Graham arrived. When Grahamarrived, he and Fusile went to talk with Harple. Accordingto Fusile. he told Harple that he had gotten the checkoffauthorization cards signed, but that Harple replied that hedid not have enough cards, that he wanted "the thing rati-fied." Again, according to Fusile. Harple then stated, "Youknow what the situation is. I need personnel to run thisplant. You know all the guys will quit." Harple. however.testified that he did not meet with Fusile alone on Septem-ber 20, but that Graham was always present. He furthertestified that at no time did Fusile offer to show authoriza-tion cards or even indicate that he had them to show. Ac-cording to Harple, Fusile stated that if he did not obtainratification, on September 20, he would "walk." Grahamsupported Harple's testimony. On cross-examination,Fusile appeared to waiver and indicated that it was onsome other occasion that he had advised Harple that he hadobtained signatures on the checkoff authorization cards.2' Icredit Harple and Graham's description of the events whichoccurred on September 20. At the end of the meeting onSeptember 20, arrangements were made by Fusile and Gra-ham to meet in a couple of days with the employees.On September 22, in accordance with the arrangementsmade 2 days earlier, Fusi!e met with the employees, later tobe joined by Graham. According to Harple. Fusile andGraham met with him after the meeting, and Fusile an-nounced that he had taken a poll and that he only had afew people who would sign dues checkoff authorizationcards and who were in favor of ratifying the contract. Healso stated that Harple would lose his work force becauseover half of the employees stated that they would leave hisemploy if Harple signed the contract. Neither at this nor atany time. before or after, did Fusile announce that he hadobtained the support of a majority of the rank-and-file em-ployees for ratification.4. Position of the partiesAs noted above. Respondent takes the position that theUnion agreed from the beginning that ratification of thecontract by the employees. as evidenced by execution ofdues checkoff authorization cards by a majority of them.was a precondition to execution of the contract by Respon-dent. I have found the although the existence of such aprecondition may have been the understanding of Respon-21 Though I do not consider the fact of whether or not usile obtained amajority of signatures on the checkoff authorization cards at all controllingin the instant case. I find nevertheless, that he failed to do so and at no timeobtained the majority he claimeddent's officers. and the Union had announced its intentionto seek ratification. the alleged precondition was necer putspecifically into words and in the absence of the requiredspecificity, such a precondition will not he implied. I ind,therefore, that ratification was not a precondition to execu-tion of the contract and unless there is some other impedi-ment to Respondent's executing the basic agreement agreedupon on June 2. Respondent is in violation of the Act inrefusing to do so.During the hearing Respondent noted that the documentpresented by Fusile to Harple on August 15. General Coun-sel's Exhibit 4. which purported to be a copy of the contractagreed upon on June 2. as revised by the parties' respectiveattorneys. was not in fact, the same as the one agreed upon.Attorney Graham noted in a post-hearing letter that it dif-fered from Respondent's Exhibit 3. which he personalldrew up on behalf of Respondent for execution bh theUnion. in that the International Union's name aas strickenfrom the document whenever it appeared and the name of'the Lake Erie District Council of Carpenters. substituted.Respondent emphasizes that it considers this to be a funda-mental change because it desires the International to bebound to any agreement entered into by the parties.Analysis and comparison of the two documents reealsthat the described change in the name of the U'nion did, infact, occur, twice in the grievance section (that section. inci-dentally, never having been revised22as initially planned:once in "Article XIII Union Responsibility') and finall?,on the signature page. The documents are othervise identi-cal.With regard to the execution of either contract, Ilarpletestified at the hearing:A. If I received the checkoff cards as agreed. Iwould have gotten with my lawyer regardless of whenit was or what else I would have had to do :ind re-viewed it with him and if he said that the legal termswere proper and the intent was not changed. I wouldhave signed it. That is correct.Respondent's attorney. Arthur Graham testified as fol-lows:Q. And is it your understanding that your clientwould be willing to sign Respondent's Exhibit No. 3today if he had proof that the employees had ratifiedthat contract? Is that our position?A. Respondent's Exhibit No. 3?Q. That is correct.A. Being the contract that I prepared. that is cor-rect. That has always been our position since openingstatement.Q. Your understanding is that Mr. Harple wouldplace his signature on that document if he had proofthat the employees had ratified it?2'22 The planned revision and shortening of the grievance procedure waisincluded neither n Graham's copy of the contract. Resp Ekh 3. not In thetinion's copy, G.C Exh 4. Although reslsed griesance procedure. C; (Exh 5, was eventually prepared bh the union attorne), t .Ias notI rece,scdby Fusile until a few dass belore the hearing and was never submitted Respondent for consideration.23 (raham agreed to execute the document as Is. een tllh the iong. cUrbersome grievance provision which had been iniluded6l1 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Yes. by the presentation of the dues checkoffcards in the manner that he has related from the begin-ning, was the agreement.Clearly. by Respondent's own admission. but for the is-sue of the precondition of ratification by means of execu-tion of checkoff authorization cards by employees, which Ihave already fund not be a precondition, and therefore notan issue, it would be willing to execute Respondent's Ex-hibit 3 as the contract agreed upon by the parties on June 2.Having found that no precondition or other impedimentexists upon which Respondent may rely in refusing to ex-ecute the labor agreement previously agreed upon, I findRespondent's refusal to execute the document, Respon-dent's Exhibit 3,24 in violation of Section 8(a)(5) of the Act.In summary, I have found that Respondent has insistedsince June 2 that the contract be ratified as a condition ofsigning the agreement, in spite of the fact that ratificationhad not been mutually agreed to as a precondition to orterm of the final agreement reached. Since ratification of acontract, under these circumstances, is a nonmandatorysubject of bargaining, Respondent's insistance to impasseon ratification is tantamount to an improper refusal to bar-gain. Accordingly, Respondent's refusal to sign the agree-ment presented is violative of Section 8(a)(5) and (I) of theAct. C& W Lktra Bat Co., 209 NLRB 1038 (1974), South-land Dodge, Inc., 205 NLRB 276 (1973): SoutheasternMichigan Gas Companv, 206 NLRB 60 (1973).5. Discontinuance of safety meetingsThe complaint alleges that in July,25Respondent, withoutprior notification to the Union. discontinued safety meet-ings which had been established by, and had occurred, un-der the terms of the negotiated, but unexecuted, collective-bargaining agreement. The contract does, in fact, contain"Article XVII Weekly Labor Management Meetings." andprovides for periodic meetings between the Company andthe Union for purposes of discussing mutual problems re-garding production, quality control, and similar matters.As noted earlier, once the basic agreement was arrived aton June 2, the parties agreed that certain provisions thereofwould be implemented retroactively as of June 1. One ofthe provisions so implemented was article XVII, and begin-ning about a week after the last negotiating session, labormanagement meetings were initiated. Initially, the meetingswere held on a weekly basis. Safety and production prob-lems were discussed, just as provided for in the agreement,at least at the beginning. Later, again according to Harple.these meetings devolved into gripe sessions about the waythe Company was operated, then about the Union, butthroughout, employee problems were discussed. The Com-pany was represented at these meetings by Harple andSmith while Charles Bernard and William Allen, both unitemployees. participated on behalf of the Grievance SafetyCommittee.U The General Counsel. during his closing argument stated: "On behalf ofthe General Counsel and ..on behalf of the Union, it would not disturb usif you order the Employer to execute Respondent's Exhibit No. 3."2" Harple testified that the last meeting was in August.According to Harple, after the unfair labor practicecharge was filed, he consulted his attorney who advised himto discontinue the meetings. At the same time. Harple testi-fied, Allen stopped attending the meetings for personal rea-sons and Bernard also quit coming to the meetings, statingthat not much was being accomplished. According toHarple. he placed no notice on the bulletin board concern-ing the cancelling of these meetings: they just died. Al-though Harple testified that the Union never requested ad-ditional safety/grievance meetings, their discontinuancewas the subject of an amended charge filed on November 3.Despite being put on notice of the Union's displeasure withthe discontinuance of the safety meetings, Respondent didnot, so far as the record indicates, seek to reinstitute thepractice of holding safety meetings, nor did Harple or hisattorney contact the Union concerning the matter. Thoughmostly implied rather than stated, from the general tenor ofHarple's testimony, it appears that the employees attendingthe later meetings spent much time complaining about theUnion. particularly about dues requirements and their notbeing permitted to have their own local after having beentold initially that they could. Rather than getting involvedin such discussions, which Harple felt were not his concern,he refused to talk about such matters. Thereafter, followingthe filing of the unfair labor practice charge, and upon ad-vice of counsel, he simply ceased holding the meetings.Although, as Harple testified, the practice of holdingthese periodic grievance/safety meetings may simply havefallen into desuetude through lack of interest on the part ofthe employees, nevertheless, he also admitted that theywere discontinued unilaterally by the Company upon ad-vice of counsel. Inasmuch as the meetings were providedfor by the labor agreement which the parties mutuallyagreed to implement retroactively, and which, but for Re-spondent's unlawful refusal to execute, should have beeneffectuated in its entirety, Respondent was obligated to bar-gain any change in its provisions with the Union, and itsunilateral discontinuance of these meetings without obtain-ing the Union's agreement was clearly violative of Section8(a)(5) of the Act. and I so find.CONCUI.USONS ()F LAWI. Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act and it will effectuatethe purposes of the Act to assert jurisdiction herein.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. All regular and part-time production employees. butexcluding all office clerical employees, professional, engi-neering, technical, school work programs, administrativeemployees, including working supervisors and guards as de-fined in the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section9(b) of the Act.4. Since April 25. 1977, the Union has been the dulydesignated exclusive representative of the employees in theaforesaid appropriate unit.5. By refusing to sign a collective-bargaining agreement.the terms of which were otherwise agreed upon. unless anduntil the contract was first ratified by a majority of the632 SENECA f:NVIRONMNlNT'AI PR()tI)('ISemployees in the appropriate unit. Respondent has refusedto bargain with the Union in iolation of Section 8(a)15)and (1) of the Act.6. By unilaterally, and without prior notification to theUnion, discontinuing safety meetings which had been insti-tuted, and had occurred, under the terms of the aforesaidcollective-bargaining agreement, Respondent has refused tobargain in violation of Section 8a)(5) and (I) of the Act.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Tii: RNMI:I)YHaving found that Respondent has violated Section8(a)(5) and (I) of the Act I will recommend that it be or-dered to cease and desist therefrom and take certain affir-mative action as set forth below designed to effectuate thepolicies of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record herein considered as a whole.and pursuant to Section 10(c) of the Act. I issue the fillow-ing recommended:ORDER26The Respondent, Seneca Environmental Products. Inc..its officers, agents, successors, and assigns. shall:I. Cease and desist from:(a) Refusing to bargain collectively in good faith withLake Erie District Council of Carpenters, affiliated with theUnited Brotherhood of Carpenters and Joiners of America,AFL-CIO, and United Brotherhood of Carpenters andJoiners of America," AFL-CIO. by refusing, upon request,26 n the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall. as provided In Sec. 1024Rof the Rules and Regulations, he adopted b) the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.27 The name of the district council appears on p. I and the Internationalappears on the signature page of the labor agreement identified as RespExh. 3, which all parties have agreed is most acceptable under the circum-stances.to sign the collective-bargaining agreement designated inthe records and herein as Respondent's Exhibit 3, the termsand conditions of which were agreed upon on June 2. 1977.b) t nillaterall5, and without prior notification to theI nion. discontinuing the holding of grie; ance safety meet-ings Which were instituted, and which ere held. under theterms of the ;tafresaid collecti, c-bargamlng agreement.(c) In any like or related manner nter intering ith, re-straining, or coercing employees in the exercise of theirrights to seltf-organization, to form. join or assist labor or-ganizations, to bargain collectivsel through representativesof their own choosing. and to engage in other concertedactivities for the purposes of collectie h;argaininig or othermutual aid or protection. or to refrain from anm, and allsuch activities.2. Take the following affirmative action necessars to ef-fectuate the purposes and policies of' the Act.(a) Upon request bh the LUnion sign the collective-bar-gaining agreement designated herein as Respondent's Ex-hibit 3, the terms and conditions of which sere agreed uponon June 2. 1977.(b) Upon request by the Union. reinstitute the holding ofgriesance/safety meetings in accordance with the terms ofthe aresaid collective-bargaining agreement.(c) Post at its Tiffin, Ohio. place of business copies of theattached notice marked "Appendix.":Copies of said no-tice, on forms provided by the Regional Director for Re-gion 8. after being duly signed b its authorized representa-tive, shall be posted by Respondent immediately uponreceipt thereof; and be maintained bN it for 60 consecutiv edass thereafter, in conspicuous places. including all placeswhere notices to employees are customarily posted. Reason-able steps shall he taken bh Respondent to insure that saidnotices are not altered, defaced, or covered hby an othermaterial.(d) Notify the Regional D)irector for Region 8. in writ-ing, within 2( days from the date of this D)ecision. whatsteps have been taken to comply herewith.2t In the eent that this Order s entforced bh a Judgement of ai lnitedStates Courl of Appeals. the Words in the nontice reading "Posted hb Order ofthe National Labor Relations Board" shall be read "Posted Pursuant to aJudgment of thc I nited States (ourt 1o Appeal, tnforcing an Order of theNational Labir Relalhions Board"633